Citation Nr: 0331414	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  03-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes cavus with metatarsal callosities.  

2.  Entitlement to service connection for a back disorder due 
to service-connected bilateral claw feet.  

3.  Entitlement to service connection for a bilateral knee 
disorder due to service-connected bilateral claw feet.

4.  Entitlement to service connection for a bilateral 
shoulder disorder due to service-connected bilateral claw 
feet.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran provided testimony at a hearing before a Member 
of the Board held at the RO in April 2003, a transcript of 
which has been associated with the claims file.  On the date 
of the hearing, the veteran, assisted by his representative, 
presented additional documentary evidence, which was 
accompanied by a waiver of initial RO consideration.  This 
evidence has also been associated with the claims folder.


FINDINGS OF FACT

1.  Bilateral pes cavus is primarily manifested by claw feet, 
which are painful on use, with hammering of toes and very 
painful callosities.

2.  The probative and credible evidence establishes that any 
current low back disability is not due to or the result of 
the veteran's service-connected bilateral pes cavus 
disability.

3.  The probative and credible evidence establishes that the 
veteran's bilateral knee disability is not due to or the 
result of his service-connected bilateral pes cavus 
disability.

4.  The probative and credible evidence establishes that the 
veteran's bilateral shoulder disability is not due to or the 
result of his service-connected bilateral pes cavus 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for 
bilateral pes cavus are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5278 (2003).

2.  The criteria for secondary service connection for a back 
disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003)

3.  The criteria for secondary service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. § 
1110, 5107; 38 C.F.R. §§ 3.303, 3.310(a).  

4.  The criteria for secondary service connection for a 
bilateral shoulder disorder have not been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The President signed into law the Veterans Claims Assistance 
Act (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding 
VA's duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  The 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether remand to 
the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the November 
2002 Statement of the Case (SOC) and most notably the RO 
letter dated in February 2002, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims in the SOC issued in 
November 2002.  In addition, the appellant was advised of the 
specific VCAA requirements in the November 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the SOC informed the appellant of the 
types of evidence, which would be necessary to substantiate 
his claims, and the RO obtained certain medical records and 
opinions pertinent to the appellant's claim.  The February 
2002 letter also advised him that, although he should submit 
any additional evidence within 30 days, he also had one year 
to submit the evidence in order to get benefits from the date 
of claim.  He did, in fact continue to submit evidence for 
more than 30 days after the February 2002 letter.  The 
additional evidence was duly considered by the RO when it 
issued the November 2002 SOC to the appellant and his 
representative.  Moreover, the veteran submitted additional 
evidence during his personal hearing, along with an 
appropriate waiver of initial review below, which will be 
considered herein.  

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  Therefore, the Board finds that 
no useful purpose would be served in remanding this matter 
for more development or procedural steps.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
See also Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual Background

A review of the service medical records reflects that a pre-
induction examination conducted in July 1966 revealed left 
knee, "gives way at times, " past four years.  Radiographs 
of the left knee revealed medial tibial plateau deformity 
secondary to old healed fracture.  Also noted were plantar 
calluses, bilaterally.  The veteran was treated in service 
for metatarsalgia and metatarsophalangeal callus formation.  
On his August 1968 report of medical history, the veteran 
checked "yes" to having or having had cramps in his legs, 
painful or trick shoulder or elbow, foot trouble, and trick 
or locked knee.  The August 1968 separation examination 
revealed no abnormalities except for feet.  Specifically, 
deformity of both feet was noted. 

In a February 1969 rating decision, the RO granted service 
connection for bilateral pes cavus with metatarsal 
callosities and assigned a 10 percent evaluation, effective 
October 5, 1968.  

VA examination in September 1978 revealed normal posture and 
propulsion.  A January 1982 hospitalization report reveals 
that that the veteran underwent arthroscopy and excision of 
the synovial plica of the left knee.  The preoperative 
diagnosis was internal derangement of the left knee.  The 
postoperative diagnoses were plica of the left knee 
clinically and fragments of cartilage and synovial tissue 
with chronic inflammation of the left knee microscopically.  

A magnetic resonance imaging report of the right knee taken 
in December 1999 revealed stress fracture versus early 
osteonecrosis of the medial tibial plateau.  There was no 
collapse of the articular surface.  There was no evidence of 
meniscal tear.  There was evidence of small to moderate joint 
effusion.  

In a November 2000 medical statement, J.T., D.P.M., stated 
that the veteran had been under his care on a regular basis 
for multiple foot problems for five years.  On the veteran's 
left foot he had a hammertoe deformity and severe plantar 
hyperkeratosis.  A painful corn developed on his 5th toe, 
left foot due to a bone spur.  On his right foot he developed 
a severe porokeratoma due to a dropped metatarsal head.  He 
also developed severe hyperkeratoses, right foot due to an 
abnormal gait and imbalance.  

In a February 2001 medical statement, Dr. T., stated that the 
veteran was seen every three weeks for treatment of his feet.  
His treatment consisted of the following:  ten-minute 
whirlpool at 100 degrees; debriding and grinding his mycotic 
nails; and debriding his corns and calluses.  The diagnoses 
were hammertoe deformity, 2nd toe, right foot; claw toe 
deformity- right foot more severe than left; bone spur, small 
toe left foot; and dropped metatarsal head- right foot with 
resulting porokeratoma at the bottom of the right foot.  

The veteran was accorded a VA foot examination in February 
2001.  He reported that there had been no hospitalization or 
surgery but his pain had increased in severity.  He 
reportedly sought the treatment of a chiropractor for low 
back pain.  On examination, he walked erect with no list, 
tilt, or limp.  He could rise on his toes easily, while he 
was able to slowly rise on his heels.  He was able to squat 
with his knees flexed to 90 degrees.  There were claw toes at 
two, three and four on the right and at five on the left.  
The fifth toenails on the right and left were deformed with 
fungus like deformity.

There were plantar wart-like calluses of the right apex of 
the sole arch.  There was no edema or painful motion.  There 
were calluses under the right third metatarsal head and left 
under the fifth metatarsal head.  There were no hammertoes.  
There was mild pes cavus and claw foot.  There was no 
evidence of flat feet.  There was angulation to 10 degrees, 
right and to 15 degrees, left at the first 
metatarsophalangeal joint.  The diagnoses were bilateral pes 
cavus with hammertoes and calcaneal spurs and mild hallux 
valgus, bilateral.  

In a March 2001 medical statement, J.F., D.C. stated that the 
veteran was initially evaluated in September 1998 with 
complaints of chronic lower back pain with radiation to the 
bilateral lower extremities as well as chronic knee pain.  
His medical history included claw foot, right lower 
extremity.  Dr. F. noted that the veteran had a waddling gait 
due to his right foot disorder.  Dr. F. opined that due to 
abnormal weight bearing over the years, the veteran developed 
an arthritic lumbar spine confirmed by X-rays taken in 
September 1998.  There was also evidence of lumbar disc 
degeneration, osteophyte formation, facet arthrosis as well 
as intervertebral foramina stenosis.  Radiographs of both 
knees revealed loss of joint space with sclerotic changes.  
He again opined that the degenerative condition of the 
veteran's knees and low back were causally related to his 
claw foot on the right.  

In an April 2001 rating decision, the RO increased the 
evaluation of the service-connected bilateral pes cavus with 
metatarsal callosities from 10 to 30 percent disabling.  

In a May 2001 medical statement J.B, M.D., stated that the 
veteran was seen with a diagnosis of osteoarthritis of the 
right knee.  Vioxx was prescribed. 

The veteran was accorded a VA spine examination in May 2001.  
He complained of back pain.  He used no cane, crutches, or 
braces.  He worked as a butcher for 30 years.  He stopped in 
1998 because he could not stand for long periods of time.  On 
examination, he walked erect with no list, tilt, or limp.  He 
rose on his toes and heels easily.  He was able to 
demonstrate complete squats.  There was no painful motion of 
the spine.  There was limited motion of the spine.  Ankle and 
knee jerks were active.  X-rays of the spine were normal.  
The examination was normal physical examination.  

The veteran was accorded a VA joints examination in May 2001.  
He reported surgery to the left knee in 1982 and an old 
injury to the right knee which he banged in December 1999 and 
was told he had osteoarthritis of the right knee.  He 
complained of shoulder pain with no history of injury or 
surgery.  He complained of pain in the knees, giving way, and 
locking.  

On examination, he walked erect with no list, tilt, or limp.  
He was able to rise on his toes and heels easily.  He was 
able to complete squats with his knees flexed to 95 degrees.  
The left knee was positive for arthroscopic scars and 
crepitation, while the right knee was negative.  There was no 
instability of the knees.  Radiographs of the knees and 
shoulders revealed mild bilateral degenerative arthritis of 
both knees and minimal degenerative arthritis of both 
shoulders.  The diagnoses were bilateral pes cavus with 
hammertoes and calcaneal spurs, mild bilateral degenerative 
arthritis of knees, and minimal bilateral degenerative 
arthritis of the shoulders.  The examiner opined that the 
veteran's service-connected bilateral pes cavus with 
metatarsal callosities was not the sole or proximate cause of 
the veteran's mild degenerative arthritis of both knees and 
both shoulders.  There was minimal degenerative change in the 
cervical spine and no significant degenerative change on 
radiographs of the lumbosacral spine.  He further opined that 
the back condition was completely unrelated to the service-
connected foot disorder.  

In a November 2001 medical statement, Dr. T. stated the 
veteran's last examination revealed claw toes beginning to 
form on the 3rd and 5th toes of the left foot and, due to 
bilateral pain in the feet, a waddling compensatory gait was 
seen more consistently.  

The veteran was accorded a VA foot examination in March 2002.  
He complained of intermittent pain, and stiffness of both 
feet.  He also complained of painful ambulation.  On 
examination, bilateral clubfoot was noted, right greater than 
left.  There was tenderness at the calluses and painful 
motion with ambulation.  There were callosities under the 5th 
metatarsal head and right 3rd metatarsal head.  There were 
hammertoes from the 2nd through the 5th toes on the right, 
claw foot-right greater then the left.  There was hallux 
valgus to 10 degrees on the right and to 5 degrees on the 
left.  Ambulation was normal without assistive devices.  The 
diagnosis was bilateral pes cavus.  

In a June 2002 medical statement, Dr. T. stated that he 
continued to treat the veteran on a three-week basis because 
of multiple foot problems.  He also stated that recently 
because of an abnormal gait and imbalance in the veteran's 
left foot, severe porokeratoma and plantar keratoses were 
developing.  Claw toes were beginning to form on the 3rd, 4th, 
and 5th toes on the left foot.  A waddling compensatory gait 
was seen more consistently due to bilateral pain in the feet.  

In a March 2003 medical statement, S.P., D.M., stated that 
the veteran suffered from chronic pain in the knees and low 
back "contributed by" a long-standing claw foot deformity, 
which affected his gait.  

During his April 2003 personal hearing before the 
undersigned, the veteran testified that his most recent 
examination was not as thorough as his past examinations.  He 
continued to receive treatment for his feet every three 
weeks.  His treating physician has related his back and knee 
disorders to his service-connected foot disability.  He 
continues to experience pain in his shoulders. 

III.  Increased Rating for Pes Cavus
 with Metatarsal Callosities

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
38 C.F.R. §§ 4.40, 4.45 and 4.59 require consideration of 
functional disability due to arthritis, weakened movement, 
excess fatigability, incoordination, pain on movement, or 
flare-ups.  These requirements enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran's bilateral pes cavus with metatarsal callosities 
is currently evaluated as 30 percent disabling under 38 
C.F.R. § 4.71, Diagnostic Code 5278.  The schedular criteria 
under this regulation provides for a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with dropped forefoot, all toes hammer 
toes, very painful callosities, and a marked varus deformity.  
A 30 percent disability rating may be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  

At a VA foot examination in February 2001, the veteran 
complained of constant pain in both feet and cramping in his 
calf, and stated that walking aggravated the pain.  On 
examination, he could walk on his toes but had some 
difficulty walking on heels; he could squat fully; there were 
claw toes at right two, three, and four and at five on the 
left, there were plantar wart-like calluses of the right apex 
of the sole arch, there were calluses under the right third 
metatarsal head and under the left fifth metatarsal head, 
there was angulation to 10 degrees on the right and to 15 
degrees on the left at the first metatarsophalangeal joint.  
The diagnoses were bilateral pes cavus with hammertoes and 
calcaneal spurs and mild hallux valgus bilateral.  

At a VA foot examination in May 2002, the veteran complained 
of intermittent pain and stiffness in both feet.  On 
examination, bilateral club foot was noted, right greated 
than the left, he experienced pain with ambulation, 
tenderness of calluses under the left fifth metatarsal head 
and right third metatarsal head, and hammertoes from the 
second through fifth toes on the right, claw foot, right 
greater then left.  The diagnosis was bilateral pes cavus.  

It appears from the medical evidence that there has been an 
increase in the severity of the veteran's bilateral foot 
disability.  A review of private treatment reports documents 
complaints of severe painful callosities, requiring 
debridement every three weeks.  The development of severe 
porokeratoma and plantar keratoses was noted.  It is not 
clear from the medical evidence that the veteran suffers 
marked contracture of plantar fascia, and no marked varus 
deformity has been expressly reported.

Nevertheless, the medical evidence does fully support the 
veteran's complaints of pain.  The Board notes here that the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered to 
determine whether there is additional functional loss due to 
pain, incoordination, weakness, and fatigue.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Further, additional 
functional loss during flare-ups must be considered.

It does not appear that the requirements for the next higher 
rating of 50 percent have been met.  Nevertheless, it appears 
to the Board that the veteran's disability is productive of 
impairment greater than contemplated under the criteria for 
the existing 30 percent rating.  Giving weight to the 
veteran's complaints of pain, weakness and fatigue, and 
resolving all reasonable doubt in his favor, the Board is 
left with the impression that the disability picture 
associated with his service-connected disability of the feet 
more nearly approximates the criteria for a 50 percent 
evaluation.  In such circumstances, the higher rating is to 
be assigned.  38 C.F.R. § 4.7.

However, there is no basis for a rating in excess of 50 
percent.  A 50 percent rating is the highest available under 
Diagnostic Code 5278, and no higher rating is provided under 
any other Codes pertinent to disability of the feet.

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  Referral for extraschedular evaluation, 
however, is based on a finding that the disability in concern 
presents "such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2002).

Here, the veteran has not asserted, and there is no evidence, 
that his bilateral foot disability caused him to be 
hospitalized frequently after service.  However, he has 
alleged, and medical opinion of record indicates, that the 
disability is one that would adversely affect his ability to 
work at his usual occupation.  The schedular rating granted 
in this decision has taken this fact into account.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Although he 
reported on examination in 2001 that he had had to 
discontinue his occupation a a butcher, he also reported that 
he was working in catering at that time, and at his recent 
hearing, he reported that he was still working at the 
butchering company.  In light of the above, the Board 
concludes that the industrial impairment arising from the 
veteran's bilateral foot disability is not so exceptional or 
unusual as to fall outside that contemplated by the regular 
schedular standards.

Accordingly, the Board finds that the criteria for referral 
of the veteran's bilateral foot disability for consideration 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Shipwash v. Brown, 8 Vet App 218, 
227 (1995).

IV.  Service connection for a back disorder, 
bilateral knee disorder, bilateral shoulder disorder, 
all secondary to the service-connected bilateral pes cavus 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).

Although not shown in service, service connection may be 
granted for arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran maintains that a secondary relationship exists 
between his claimed bilateral knee, back, and shoulder 
conditions and his service-connected bilateral foot 
disability.  In fact, he has not argued, nor does the 
evidence establish that these disabilities were directly 
incurred during service.  Service connection may be granted 
for disability that is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (2003); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (when aggravation of the veteran's 
nonservice-connected condition is proximately due to or the 
result of his service-connected condition, veteran is to be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

In this case, the Board finds the May 2001 VA examination 
report, which was specifically sought and squarely addresses 
the relationship between the claimed left knee, right knee, 
bilateral shoulder, and back disabilities, to be the most 
probative evidence of record.  In that report, a VA physician 
opined that the veteran's service-connected bilateral pes 
cavus was not the sole or proximate cause of the veteran's 
mild degenerative arthritis of both knees and both shoulders.  
He further opined that the back disorder was completely 
unrelated to the service-connected foot condition.  

The veteran argues that his bilateral knee, shoulder, and 
back disorders are related to his service-connected foot 
disorder.  The veteran has submitted medical opinions from 
Drs. F. and P.  Dr. F. treated the veteran for complaints of 
chronic lower back pain and chronic knee pain.  He opined 
that the veteran's degenerative condition of his low back and 
both knees were causally related to his claw-foot on the 
right.  Dr. P. stated that the veteran had chronic pain in 
the knees and low back "contributed by" a long history foot 
deformity, which affects his gait.  

After carefully considering the evidence, the Board finds 
that the opinions of Drs. F. P. are outweighed by the 
opinions of the May 2001 VA physician. The VA physician's 
opinions were based on a review of the whole record, along 
with examination and evaluation of the veteran's conditions.

It is pointed out that the VA examiner who examined the 
veteran in May 2001 noted that there was no relation between 
the veteran's low back disability, bilateral knee disability, 
and bilateral shoulder disability and his service- connected 
bilateral foot disability.  Prior to rendering this opinion, 
the examiner conducted a physical examination of the 
veteran's low back, knees, and shoulders, and his service-
connected bilateral foot disability, which included range of 
motion studies, tests, and other observations, and a review 
of x-rays taken in conjunction with these examinations.  On 
the other hand, it does not appear that Drs. F. and P. had 
the benefit of reviewing the veteran's medical history to 
include the claims folder.  

The Board assigns more weight and validity to the findings 
made by the VA examiner, who examined both the veteran's low 
back, knees, and shoulders and bilateral foot disability as 
opposed to Dr. F.'s and Dr. P.'s opinions that arthritis of 
the knees and back were related to an alteration in the 
veteran's gait experienced secondary to the bilateral foot 
disability.  See Winsett v. West, 11 Vet. App. 420 (1998), 
aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished decision), 
cert. denied 120 S. Ct. 1252 (2002) (it is not error for the 
Board value one medical opinion over another, as long as a 
rationale basis for doing so is given).  The Board notes that 
prior to arthroscopic surgery on the veteran's left knee in 
1982, there was no evidence of chronic gait impairment; a 
1978 VA examination showed normal propulsion.  Although Dr. 
F. stated that 1998 x-rays showed lumbar arthritis, 
degenerative disc and stenosis, VA x-ray studies in 2001 
showed no significant pathology.  Further, at the 2001 VA 
examination no pathology of the low back was found on 
clinical examination.  The Board also notes that Dr. P. 
referred to knee and back pain but did not relate any 
findings of knee or back pathology.

The probative value of the opinion of the VA examiner, 
outweighs that of Drs. F. and P., the veteran's former 
chiropractor and treating physician.  The VA examiner's 
opinions appeared to be based on a more complete review of 
history set forth in the claims file, in addition to the 
examination itself.  

Essentially, the only other evidence which is supportive of 
the claim consists of the veteran's April 2003 testimony, at 
which time he testified that there was a causal connection 
between his service-connected foot disability and his back, 
both knees, and both shoulders and that a VA doctor told him 
that they were linked.  To the extent that the veteran is 
offering his own medical opinion, the Board notes that the 
record does not indicate that he has any professional medical 
expertise.  It is well settled that the resolution of issues 
that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The competent evidence of record does 
not indicate and the Board does not find that the veteran has 
the requisite medical expertise to render an opinion as to 
the etiology of his claimed disabilities.  

With respect to the veteran's testimony as to what his VA 
doctor told him, the veteran's testimony, filtered as it is 
through a layman's sensibilities, of what a doctor 
purportedly said, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Kirwin v. 
Brown, 8 Vet. App. 148 (1995); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Moreover, the clinical records of VA 
treatment do not indicate any such opinion by treating 
medical personnel.  

Therefore, relying on the more probative VA physician's 
opinion that there was not any causal relationship between 
the veteran's bilateral knee disability, bilateral shoulder 
disability, or low back disability and service-connected foot 
disability, the Board finds that the veteran is not entitled 
to service connection for a left knee disorder, right knee 
disorder, bilateral shoulder disorder, and low back disorder 
as secondary to his service-connected bilateral foot 
disability, either by direct causation or by aggravation of 
the claimed disabilities by the service-connected bilateral 
foot disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the competent medical evidence of record is 
not in equipoise such as to warrant application of the 
benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

A 50 percent rating for bilateral pes cavus with metatarsal 
callosities is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service connection for a back disorder due to 
service-connected bilateral claw feet is denied. 

Entitlement to service connection for a bilateral knee 
disorder due to service-connected bilateral claw feet is 
denied.

Entitlement to service connection for a bilateral shoulder 
disorder due to service-connected bilateral claw feet is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



